DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9882782. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-7 of patent discloses the limitation of claim 1-20 of application such as obtaining, using a processor, a set of all the components that are part of the network over time; identifying one or more repeating patterns of components among the set of all the components as corresponding lower-level definitions to generate a hierarchical set of all the components; obtaining time-varying information regarding topology and operational values within the network; and creating, using the processor, a representation of the network at a set of times based on the hierarchical set of all the components and the time-varying information and providing the network topology.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9893948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of patent discloses the limitation of claims 1-20 of application such as obtaining, using a processor, a set of all the components that are part of the network over time; identifying one or more repeating patterns of components among the set of all the components as corresponding lower-level definitions to generate a hierarchical set of all the components; obtaining time-varying information regarding topology and operational values within the network; and creating, using the processor, a representation of the network at a set of times based on the hierarchical set of all the components and the time-varying information and presentation of the network.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10574533. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of patent discloses the limitation of claims 1-20 of application such as obtaining, using a processor, a set of all the components that are part of the network over time; identifying one or more repeating patterns of components among the set of all the components as corresponding lower-level definitions to generate a hierarchical set of all the components; obtaining time-varying information regarding topology and operational values within the network; and creating, using the processor, a representation of the network at a set of times based on the hierarchical set of all the components and the time-varying information and presentation of the network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2011/0289207] in view of Zhang [US 2012/0036484].
As claim 1, Liu discloses a method of managing a network comprising a plurality of interconnected components, the method comprising: obtaining a set of all the components that are part of the network over time [Fig 19 discloses a device for collecting data of the nodes at different times]; identifying one or more repeating patterns of connectivity between two or more components among the set of all the components as corresponding lower-level definitions to generate a hierarchical tree of all the components [Fig 10 discloses the repeating pattern nodes being identified from the two or more nodes “Node A-F-Child or A-E-child  in order to generate a merged graph wherein A is high level and B-H-E-F-C-G-D is a low level of hierarchical tree and the child nodes]; obtaining time-varying information regarding changes in topology and operational values within the network, the changes in topology including a changes in the connectivity between two or more components [Fig 10 discloses at time = t0 is obtained when C-B-D-E-F couples to A, T=1 is obtained when E-F disconnect with A and T=2 is obtained when A and E-F reconnects and H  joins]; obtaining a plurality of snapshots of the network at a set of times based on [Fig 10 discloses at t = 0, a snapshot of network topology captured, t = 1, a snapshot of network topology captured when connects between A and E-F changing; t=2, a snapshot of network topology captured when connects between A and E-F changing] and creating  a representation of the network at a set of times based on the hierarchical set of all the components and the plurality of snapshots [Fig 10 discloses a created representation at times to, t1, & t2 of the network nodes as well as the time varying flow information] and providing the presentation of the network [Fig 10, the combined dynamic network]. Liu does not expressly call for hierarchical set. However, Eagen discloses a hierarchical set of a network topology [Figs 4-9 discloses a network topology with a hierarchical set such as container 1 and 2 and includes the components such as container, app and database and system wherein the snapshots of the network topology are captures at different time and a connect between the two or more component are changing and providing an overlay network topology for different time based on the snapshots to user]; obtaining time-varying information regarding changes in topology and operational values within the network, the changes in topology including a changes in the connectivity between two or more components [Fig 4-9 discloses the components joins and disjoin a network at different time]; obtaining a plurality of snapshots of the network at a set of times based on the time-varying information [Fig 4-9 discloses the components joins and disjoin a network at different time capture by a snapshot] and creating  a representation of the network at a set of times based on the hierarchical set of all the components and the plurality of snapshots [Fig 4-9 discloses a created representation at times of the network nodes] and providing the presentation of the network [Fig 10, the combined dynamic network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to add the hierarchical set and providing an overlay network topology based on the snapshot of Eagen to the representation of the network at a set of times based on a set of all network components or nodes and time-varying information of the Liu. The motivation would have been to improve throughput of network.
As claim 2, Liu discloses obtaining time varying information regarding changes in operational value indicates a change in conductivity and flow status of a component of the plurality of interconnected components [Fig 10 discloses at time = t0 is obtained when C-B-D-E-F couples to A, T=1 is obtained when E-F disconnect with A and T=2 is obtained when A and E-F reconnects and H  joins wherein conductivity and flow status = disconnect or connect or reconnect between two or more component which forward data between E-A-F etc..].
As claim 3, Liu/Eagen discloses determining snapshots of the plurality of snapshots that indicate the operational values [Liu discloses Par. 0030, 0081-0082 and Eagen discloses Par. 0044, 0048, 0058].
As claim 7, Eagen discloses answering a query about the network based on the representation at a time of interest among the set of times [Fig 4-9 discloses a query send to a database in order to retrieve the snapshot and display to user].


As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Allowable Subject Matter
Claims 4-6, 8-9, 13-15, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 6, 13,  the prior arts fail to disclose determining the snapshots of the plurality of snapshots that indicate operational values based on developing a collection of values at the set of times indicating flow state and direction of flow at the set of times for the one or more components of the set of components.
As claims 8, 17, the prior arts fail to disclose testing at least one scenario of the
network based on the representation, the at least one scenario being used to determine a future configuration of the network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414